Case 2:91-cv-00589-CJC Document 689-2 Filed 08/10/20 Page 1 of 3 Page ID #:7829



 1   GREG CHRISTIANSON (SBN 181231)
     ALSTON & BIRD LLP
 2   560 Mission St.
     Suite 2100
 3   San Francisco, CA 94105
     Telephone: 415-243-1000
 4   Facsimile: 415-243-1001
     E-mail:      greg.christianson@alston.com
 5
     Attorney for Defendants
 6   SHELL OIL COMP ANY, TEXACO INC., ATLANTIC
     RICHFIELD COMPANY, AND UNION OIL
 7   COMPANY OF CALIFORNIA
 8
                           UNITED STATES DISTRICT COURT
 9
                         CENTRAL DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA, et al.,            Case No. CV 91-0589 (CJC)
12                                Plaintiffs,     DEFENDANTS’ REQUEST FOR
                                                  JUDICIAL NOTICE IN SUPPORT OF
13        v.                                      OPPOSITION TO PLAINTIFF UNITED
                                                  STATES’ MOTION FOR PARTIAL
14   SHELL OIL COMPANY, et al.,                   SUMMARY JUDGMENT
15                              Defendants.        Date:    October 5, 2020
                                                   Time:    1:30 p.m.
16                                                Judge:    Hon. Cormac J. Carney
                                                  Ctrm.:    9B, Ronald Reagan Federal
17                                                          Building
18
19
20
21
22
23
24
25
26
27
28
                                                 -1-
                           DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
Case 2:91-cv-00589-CJC Document 689-2 Filed 08/10/20 Page 2 of 3 Page ID #:7830



  1   I. INTRODUCTION
  2          Pursuant to Federal Rule of Evidence 201, Defendants Shell Oil Company, Texaco
  3   Inc., Atlantic Richfield Company, and Union Oil Company of California (collectively, the
  4   “Companies”) hereby request the Court take judicial notice of the following documents,
  5   attached hereto as Exhibits 1–2, in support of the Companies' Opposition to Plaintiff
  6   United States' Motion for Partial Summary Judgment:
  7       1. Shell Oil Co. v. United States, 130 Fed. Cl. 8 (2017), aff'd, 896 F.3d 1299
  8          (Fed. Cir. 2018), a true and correct copy of which is attached hereto as
  9          Exhibit 1.
 10       2. Shell Oil Co. v. United States, No. 19-1795C, ---Fed.Cl.---, 2020 WL
 11          3618890 (Fed. Cl. June 29, 2020), a true and correct copy of which is
 12          attached hereto as Exhibit 2.1
 13   II. DISCUSSION
 14          Rule 201(b) of the Federal Rules of Evidence permits the Court to take judicial
 15   notice of “a fact that is not subject to reasonable dispute because it: (1) is generally known
 16   within the trial court’s territorial jurisdiction; or (2) can be accurately and readily
 17   determined from sources whose accuracy cannot reasonably be questioned.” Courts
 18   regularly take judicial notice of "proceedings in other courts, both within and without the
 19   federal judicial system, if those proceedings have a direct relation to matters at issue."
 20   U.S. ex rel. Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th
 21   Cir. 1992); Radke v. Holbrook, No. CV 09-01355-GAF(VBK), 2010 WL 9010982, *5
 22   (C.D. Cal. May 11, 2010) (taking judicial notice of pleadings and orders in underlying
 23   state court cases). Taking judicial notice of another court's record may be done so "for the
 24   existence of the document and not for the truth of the facts therein." Personnel Staffing
 25
 26   1
       Exhibits 1-2 attached hereto are true and correct copies of opinions accessed through the
      U.S. Court of Federal Claims' website. See, Declaration of Greg A. Christianson in
 27   Support of Defendants Shell Oil Company, Texaco, Inc., Atlantic Richfield Company, and
      Union Oil Company of California's Opposition to Plaintiff United States' Motion for
 28   Partial Summary Judgment filed concurrently herewith, ¶¶ 21, 30.
                                                  -1-
                               DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
Case 2:91-cv-00589-CJC Document 689-2 Filed 08/10/20 Page 3 of 3 Page ID #:7831



  1   Group, LLC v. Protective Insurance Company, No. 2:19-cv-06728-ODW(JEMx), 2020
  2   WL 2039945 at *2 (C.D. Cal., Apr. 28, 2020,) appeal filed, No. 20-55503 (9th Cir. May
  3   26, 2020).
  4          As public records, Exhibits 1-2 are judicially noticeable. Exhibits 1-2 are opinions
  5   issued by the United States Court of Federal Claims in cases between the United States
  6   and the Companies. Both opinions relate to topics relevant to the instant litigation and
  7   relevant to the Companies' opposition to the United States' Motion for Partial Summary
  8   Judgment, and their authenticity is not in dispute. The Court should not hesitate to take
  9   judicial notice where Federal Claims decisions, such as those attached thereto, are directly
 10   related to matters at issue.
 11   III. CONCLUSION
 12          The above listed Exhibits 1-2 are all documents obtainable from the United States
 13   Court of Federal Claims. The Court should take judicial notice of the above listed
 14   Exhibits 1–2, because they are public records not subject to reasonable dispute and they
 15   contain directly relevant evidence of the facts contained in the Companies' opposition to
 16   the United States' Motion for Partial Summary Judgment and accompanying documents.
 17
                                          Respectfully submitted,
 18
      Dated: August 10, 2020               ALSTON & BIRD LLP
 19
 20                                         By: /s/Greg A. Christianson
                                                 Greg Christianson
 21
                                           Attorney for Defendants
 22                                        SHELL OIL COMP ANY, TEXACO INC.,
                                           ATLANTIC RICHFIELD COMPANY, AND
 23                                        UNION OIL COMPANY OF CALIFORNIA
 24
 25
 26
 27
 28

                                                   -2-
                              DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
